672 S.E.2d 20 (2008)
DEPT. OF CORRECTION
v.
MEDICAL BOARD.
No. 51PA08.
Supreme Court of North Carolina.
December 16, 2008.
Thomas J. Pitman, Special Deputy Attorney General, Joseph Finarelli, Assistant Attorney General, for Dept. of Correction, et al.
Brian L. Blankenship, D. Todd Brosius, for Medical Board.
Noah H. Huffstetler, III, Wallace C. Hollowell, III, Raleigh, for American Medical Asso.
Timothy C. Miller, J.D., Senior Director, for FSMB.
Sarah L. Buthe, Raleigh, Carl J. Chiappa, New York, NY, Logan M. Breed, Washington, DC, Aaron C. Mahler, for Physicians for Human Rights.
The following order has been entered on the motion filed on the 12th day of December 2008 by Defendant to Supplement the Record:
"Motion Denied by order of the Court in conference this the 16th day of December 2008."
Justice BRADY recused as to Motion to Supplement only.